DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 21, it is unclear what structure is manipulated or actuated to place a tension on the control element to move the steering instrument from an operating tension mode to a slack tension mode. 
In each of claims 21 and 31, the recitation “further actuating the steering instrument to move the steering instrument from the slack tension mode to the operating tension mode.” renders the claims vague and indefinite because it is unclear what structure is manipulated or actuated to move the steering instrument from the slack tension mode to the operating tension mode. 
In claim 35, the recitation “the system further includes a control surface coupled to the control element…..operating tension mode.” renders the claim vague and indefinite because it is unclear whether the control surface is part of the control element or associated with a separate structure.  Further, it is unclear how the “control surface” is defined. 

Appropriate correction is required. 

Conclusion
The most pertinent art, Pellegrino et al. (US 20110034884), disclose a method of channeling a path into bone or manipulating cancellous bone within a vertebral body with a system 201 including an access cannula 204, a steerable assembly including a curveable cannula or deformable conduit 230 and a probe or steerable instrument 250 removably disposed within the deformable conduit but lacks the other elements of Applicant’s claimed invention.  However, a final patentability determination with respect to the claims cannot be made until the rejections under 35 U.S.C. 112(b) are overcome. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anu Ramana whose telephone number is (571)272-4718.  The examiner can normally be reached on 8:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



April 10, 2021

/Anu Ramana/Primary Examiner, Art Unit 3775